Title: To Thomas Jefferson from John Trumbull, 20 November 1794
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London 20th. Novr. 1794.

I have the pleasure to enclose to you a line from our friend Mrs. Cosway, who arrived here a few days ago from Italy. She was to have written a longer letter, but I fear I shall not recieve it in time to go, with this.
Yesterday a Treaty was sign’d between Lord Grenville and Mr. Jay, whose Effect I hope will be not only to preserve peace but also to preserve a good understanding between G. Britain and America. Its objects are, first to do mutual Justice; and after to grant mutual conveniencies, reserving on our side in the most express manner all Rights and Stipulations contained in all former Treaties.
I understood some time ago that the Commissioners at Washington were dissatisfied with one of their principal Architects; and wrote to some of my friends recommending (if they wish’d to employ a Man of regular Education) Mr. George Hatfield, a Brother of Mrs. Cosway, who has just return’d from finishing his Studies in Italy, and is regarded here as the Man of the first Talents for his Years in the Country. The War occasions a Stagnation in the Arts, and He is of course not employ’d and would be glad to come out on reasonable terms. Should any opening of this kind offer, I am sure you will chearfully use your Influence in favor of the Brother of our friend when at the same time you are assured of rendering a service to our Country by introducing into it a man of Talents and Integrity. I beg my best Respects to Mrs. Randolph & Miss Jefferson—and Am Dr. sir Your most Obliged friend and faithful servant

John Trumbull

